12/23/2020    Case: 1:20-cv-06316 Document #: Mail
                                        Yahoo 22-10- Fw: Filed:
                                                         Changes12/23/20     Page
                                                                to your JustGrants    1 of 2 PageID #:171
                                                                                   account




     Fw: Changes to your JustGrants account

     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     dthompson@taftlaw.com; jpierce@taftlaw.com
                                                                       Exhibit 9
     Cc:     frednance@clickservices.org
     Date: Wednesday, December 23, 2020, 10:51 AM CST



     Good morning. I received this information this morning. Dr. Wash has changed my status with
     Grant #2018-CY-BX-0025. I was the Grant Administrator. Dr. Wash has changed my status to
     Alternate Grant Administrator. I do not know why she changed my title. Since I am not being
     noticed about changes to this grant and Dr. Wash did not tell me about the cancellation of the
     audit for December 1, 2020 to sometime in January 2021, I think from this point on we should
     communicate via the litigation in court.

     Regretfully, disregard our previous agreement for the extension of your motion due in December
     2020. I will respond when you file it. Let's jump thru the hoops to the Appellate Court. I am not
     playing Dr. Wash's games.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this mes. sage is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.


      ----- Forwarded Message -----
      From: Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>
      To: Dr. Fred Nance Jr. <frednance@clickservices.org>
      Sent: Wednesday, December 23, 2020, 10:28:18 AM CST
      Subject: Fwd: Changes to your JustGrants account



      ---------- Forwarded message ---------
      From: <DIAMD-NoReply@usdoj.gov>
      Date: Wed, Dec 23, 2020 at 10:12 AM
      Subject: Changes to your JustGrants account
      To: <drfred.nancejr@gmail.com>




                                                                                                            1/2
12/23/2020   Case: 1:20-cv-06316 Document #: Mail
                                       Yahoo 22-10- Fw: Filed:
                                                        Changes12/23/20     Page
                                                               to your JustGrants    2 of 2 PageID #:172
                                                                                  account


             Fred Nance,                      Exhibit 9
             Your Department of Justice (DOJ) JustGrants account has been modified. The
             summary of transactions are below:

             Roles added:
             - Role-GLM-AlternateGrantAwardAdministrator

             Roles removed:
             - Role-GLM-GrantAwardAdministrator

             To view these changes, please log on to JusticeGrantsSystem or contact your Entity
             Administrator with questions: HATTIE WASH



             This is an automatically generated email. Please do not reply to this email.

             Department of Justice (DOJ)

      --
      /s/Dr. Fred Nance Jr., Ph.D.
      Human Services/Social Policy Analysis
      Program and Policy Development
      708-921-1395




                                                                                                           2/2
